DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   12/20/2021. 
Claims 1-3 and 5-14 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Additionally, Applicant’s arguments regarding claims 1, 9 , and 10 have been considered but are moot because the new ground of rejection being used for the amended portion of the claims does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hence, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa et al. (US PG Pub No. 2016/0314790), hereinafter, Tsujikawa, in view of Feast et al. (U.S. PG Pub No. 2017/0076740), hereinafter Feast, and further in view of Nongpiur et al. (U.S. Patent No. 10068445), hereinafter Nongpiur.
 
Regarding claims 1, 9, and 10, Tsujikawa teaches
(claim 1) A speech processing device comprising (a speaker identification device [0029]):
(claim 1) at least one memory configured to store instructions (the speaker identification device may include a memory including programs, i.e. store instructions [0075]); and
(claim 1) at least one processor configured to execute the instructions to (the speaker identification device may include a processor which executes the programs, i.e. instructions [0075]):
A speech processing method comprising (a speaker identification method [0029]):
(claim 10) A non-transitory computer-readable recording medium that stores a program for causing a computer to execute to a speech processing method comprising (a memory that is a recording medium, i.e. non-transitory computer-readable recording medium, includes programs, i.e. stores a program, where a processor executes the program, i.e. causing a computer to execute [0075]):

store one or more acoustic models (speaker models, i.e. one or more acoustic models, are stored [0030:4-6])…;
calculate an acoustic feature from a received speech signal (a voice signal is acquired, i.e. received speech signal, and a feature value is calculated, i.e. calculate an acoustic feature Fig. 2, [0030:12-16]), and by using the acoustic feature calculated and the acoustic model stored, calculate an acoustic diversity that is a vector representing a degree of variations of the types of sounds (similarity degrees, i.e. acoustic diversity…representing a degree of variations of types of sounds, between a feature value in the acquired voice signal and the feature values in the stored speaker models, i.e. by using the acoustic feature calculated and the acoustic model stored, are calculated, where multiple models are used to produce a set of similarity degrees with each similarity degree corresponding to a respective speaker model, i.e. vector Fig. 2, [0030:12-16],[0118]);
by using the calculated acoustic diversity and a selection coefficient for selecting one variation of types of sounds from the acoustic diversity in association with a certain element distribution of the acoustic model, calculate weighted acoustic diversities each of which takes the one variation of types of sounds selected from the acoustic diversity into account (weighted values, i.e. selection coefficients, where the weighting values correspond to the ranking of magnitude of the first similarity degrees, i.e. for selecting one variation of types of sounds from the acoustic diversity, are multiplied with the plurality of similarity degrees [0132],[0135], where the similarity degree, i.e. calculated acoustic diversity, is a calculated comparison of the feature values in acquired voice signals with the feature values in the unspecified speaker models, i.e. in association with a certain element distribution of the acoustic model [0117-8], and the multiplication of the weighted values and plurality of similarity degrees is performed to obtain a plurality of second similarity degrees, i.e. calculate a weighted acoustic diversity, where a higher weighting indicates a higher similarity between the voice signal and the speaker model, i.e. each of which takes the one variation of types of sounds selected from the acoustic diversity into account [0132],[0135]), and by using the weighted acoustic diversities and the acoustic feature, calculate recognition features for recognizing an identity of a speaker that concerns the speech signal (the second similarity degrees, i.e. weighted acoustic diversities, based upon the first similarity degree calculated from the feature values, i.e. acoustic feature, are totaled for each speaker that can be used to compare the voice signal to the speaker models, i.e. calculate recognition features, to determine the of the speaker, i.e. for recognizing an identity of a speaker that concerns the speech signal Fig. 2, [0030:12-16], [0118], [0138],[0140])...;
calculate a feature vector by using the recognition features ([0138] the second similarity degrees are totaled for each speaker, i.e. recognition features, making a set of values where each value corresponds to a speaker, i.e. calculate a feature vector, that can be used to compare to the speaker models [0138]); and
perform speaker recognition using the feature vector and a speaker model stored in a speaker model storage ([0140] the speaker identification unite determines which of the speakers the speaker corresponds to, i.e. perform speaker recognition, by using speaker models stored in the speaker model storage unity, i.e. speaker model stored in a speaker model storage, and the plurality of similarity degrees, i.e. feature vector [0140]).  
While Tsujikawa provides the storage of speaker models that have feature values, Tsujikawa does not specifically teach that the feature values include frequency characteristics, and thus does not teach
…each of the acoustic models including a plurality of frequency characteristics corresponding to types of sounds.
Feast, however, teaches each of the acoustic models including a plurality of frequency characteristics corresponding to types of sounds (predictive models for analyzing audio data, i.e. acoustic models, are stored in the computing devices and/or servers [0064], and use audio features, such as envelope peaks, pitch variation, vocal effort, and prosodic features, i.e. plurality of frequency characteristics, to identify human emotional states, intentions, and behaviors, i.e. corresponding to types of sounds [0062]).

While Tsujikawa in view of Feast provides the use of weighting values to identify the ranking of sounds, Tsujikawa in view of Feast does not specifically teach that the selection coefficient has multiple elements where only one value is non-zero and all other values are zero, and thus does not teach
wherein among respective elements of the selection coefficient, only one element in association with a certain phoneme is set to be a value different from zero, and all other elements are set to zero.
Nongpiur, however, teaches wherein among respective elements of the selection coefficient, only one element in association with a certain phoneme is set to be a value different from zero, and all other elements are set to zero (sounds events may be decomposed into sound features, such as phonemes, i.e. a certain phoneme (5:17-18,35-38), and the event may be indexed into a collection, where each category is represented by a vector, i.e. selection coefficient, and may be given to a feature, where each vector has a value 1 in the location corresponding to the category, and zero in all other locations, i.e. only one element in association with a certain .
Tsujikawa, Feast, and Nongpiur are analogous art because they are from a similar field of endeavor in recognizing particular sounds within an input audio signal. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of weighting values to identify the ranking of sounds teachings of Tsujikawa, as modified by Feast, with the use of sound event categorization vectors to calculate probabilities as taught by Nongpiur. The motivation to do so would have been to achieve a predictable result of enabling the ability to determine if an audio input signal includes features identifying an authorized user of a device (Nongpiur (6:20-27)).

Regarding claim 2, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Tsujikawa further teaches
calculate a plurality of the weighted acoustic diversities from the acoustic diversity (a plurality of second similarity degrees, i.e. plurality of weighted acoustic diversities, is obtained, i.e. calculate, by multiplying the first similarity degrees, i.e. acoustic diversity, with weighting values [0132]), and calculate a plurality of the recognition features quantities from the plurality of respective weighted acoustic diversities and the acoustic feature (the set of second similarity degrees, i.e. plurality of respective weighted acoustic diversities, based upon the first similarity degrees calculated from the feature values, i.e. acoustic feature, are can be totaled for each .  

Regarding claim 3, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Tsujikawa further teaches
calculate, as the recognition features, partial feature vectors expressed in a vector form (the second similarity degrees are totaled for each speaker, i.e. recognition feature, making a set of values where each value corresponds to a speaker, i.e. calculate…a partial feature vector, that can be used to compare to the speaker models [0138]).  

Regarding claim 5, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Tsujikawa further teaches
calculate from the calculated feature vector, a score of the speaker recognition that is a degree at which the speech signal fits to a specific speaker (the second similarity degrees are totaled for each speaker, making a set of values where each value corresponds to a speaker, i.e. feature vector, where the total second similarity degree for each speaker is ranked, i.e. calculate a score, and the speaker with the highest score is identified as corresponding to the speaker of the model, i.e. degree at which the speech signal fits to a specific speaker [0138],[0140]).  


generate from the feature vector, a plurality of vectors respectively in association with different types of sounds (a dataset may be a collection of M sound-event mixtures, i.e. plurality of vectors respectively in association with different types of sounds, which is a collection of N sound categories, i.e. generate from the feature vector (6:44-53)), calculate scores respectively for the plurality of vectors (the probability, i.e. scores, for each sound-event mixture, i.e. plurality of vectors, is computed (7:12-16)), and integrate a plurality of the calculated scores and thereby calculate a score of the speaker recognition (the probability calculations are compared, i.e. integrate a plurality of the calculated scores, to identify if a sound event is human or non-human generated, where sound categories can include features pertaining to the voice of an authorized user, i.e. calculate a score of the speaker recognition (6:15-22), (7:17-34)).   
Where the motivation to combine is the same as previously presented. 

Regarding claim 7, Tsujikawa in view of Feast and Nongpiur teaches claim 6, and Nongpiur further teaches 
output the…information indicating the types of sounds (a user interface may output a message when an event is detected and the type of sound event that has been detected, i.e. information indicating the types of sounds (9:33-48)).  
And Feast further teaches output the calculated score (the model calculates and outputs a probability score, i.e. output the calculated score [0128]).  


Regarding claim 8, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Feast further teaches
 the feature vector is information for recognizing at least one of a language constituting the speech signal, emotional expression included in the speech signal, and a character of a speaker estimated from the speech signal (analysis of the audio signal, i.e. speech signal, features using the model, i.e. feature vector, can determine human emotional state, i.e. emotional expression, and intention or behavior, i.e. a character of a speaker [0079]).   	
Where the motivation to combine is the same as previously presented.

Regarding claim 11, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Tsujikawa further teaches
by using a Gaussian mixture model as the acoustic model, calculate the acoustic diversity, based on a value calculated as a posterior probability of an element distribution (the speaker model, i.e. acoustic model, may use a Gaussian mixture model to calculate a first similarity degree, i.e. acoustic diversity, between a feature value in the acquired voice signal and each feature value in the plurality of speaker models, i.e. posterior probability of an element distribution [0081:5-8], [0082]).  

Regarding claim 12, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Nongpiur further teaches 
using a neural network as the acoustic model, calculate the acoustic diversity, based on a value calculated as an appearance degree of the types of sounds (a neural network is used to determine categories, i.e. using a neural network as the acoustic model, for the sound features, where the processing of the input sound includes weighting and transforming, i.e. calculate the acoustic diversity, where neurons are activated by the sounds of an input signal determining one or more sound categories for a sound feature are present, i.e. value calculated as an appearance degree of the types of sounds (4:46-57)).  
Where the motivation to combine is the same as previously presented.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Feast, in view of Nongpiur, and further in view of Dehak et al. (IEEE Trans on Audio, Speech, Lang Proc. 19(4), 2011), as found in the IDS, hereinafter Dehak.

Regarding claim 13, Tsujikawa in view of Feast and Nongpiur teaches claim 1, and Tsujikawa further teaches
calculate --a vector-- as the recognition features by using the acoustic diversity of the speech signal, the selection coefficient, and the acoustic feature (Fig. 2, [0030:12-16], [0118], [0132], [0138] the first similarity degree, i.e. acoustic diversity, is calculated from the feature values, i.e. acoustic feature, and multiplied with weighting values, i.e. selection coefficient, where the results are totaled for each speaker that can be used to compare the voice signal to the speaker models, i.e. .  
Where Nongpiur teaches the selection coefficient being a vector with only one value being non-zero, and all other values being zero (6:18-20,44-49).
While Tsujikawa in view of Feast and Nongpiur provides the calculation of a set of values where each value corresponds to a speaker, Tsujikawa in view of Feast and Nongpiur does not specifically teach that the vector is an i-vector. 
Dehak, however, teaches that such a vector can be i-vectors (i-vectors are speaker recognition features (p.3, c.2, l.1-5)).
Tsujikawa, Feast, Nongpiur, and Dehak are analogous art because they are from a similar field of endeavor in recognition of vocal characteristics in a signal. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the creation of a set of values to identify a speaker teachings of Tsujikawa, as modified by Feast and Nongpiur, with the use of an i-vector to identify a speaker as taught by Dehak. The motivation to do so would have been to substitute similar elements to achieve a predictable result of enabling speaker verification through factor analysis (Dehak (p.1, c.2, l.15-16)).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Feast, in view of Nongpiur, and further in view of Garudadri et al. (U.S. PG Pub No. 2003/0004720), hereinafter Garudadri.


and8PRELIMINARY AMENDMENTAttorney Docket No.: Q245759 Appln. No.: Not Yet Assignedcalculate an acoustic feature from the…speech signal (a voice signal is acquired, i.e. received speech signal, and a feature value is calculated, i.e. calculate an acoustic feature Fig. 2, [0030:12-16]), and calculate an acoustic diversity that is a vector representing a degree of variations of types of sounds, by using the acoustic feature calculated and the acoustic model stored (similarity degrees, i.e. acoustic diversity…representing a degree of variations of types of sounds, between a feature value in the acquired voice signal and the feature values in the stored speaker models, i.e. by using the acoustic feature calculated and the acoustic model stored, are calculated, where multiple models are used to produce a set of similarity degrees with each similarity degree corresponding to a respective speaker model, i.e. vector Fig. 2, [0030:12-16], [0118]).
While Tsujikawa in view of Feast and Nongpiur provides the calculation of feature values from an acquired voice signal, Tsujikawa in view of Feast and Nongpiur does not specifically teach first segmenting the signal, and thus does not teach
segment a received speech signal into a segmented speech signal.
Garudadri, however, teaches segment a received speech signal into a segmented speech signal (a VAD module divides the input speech, i.e. received speech signal, into segments comprising frames, i.e. segmented speech signal, which are further processed [0056:6-17]);
Tsujikawa, Feast, Nongpiur, and Garudadri are analogous art because they are from a similar field of endeavor in recognition of vocal characteristics in a signal. Thus, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             

/PIERRE LOUIS DESIR/           Supervisory Patent Examiner, Art Unit 2659